GANTT, P. J.
This is a proceeding by scire facias to enforce a recognizance in the sum of five hundred dollars, entered into by Charles Shockley as principal and M. R. Lively as surety, for the appearance of said Shockley in the circuit court of Jasper county to answer a charge of felony, to-wit, the setting up and keeping a gambling device and enticing and permitting divers persons to play at the same for money and property.
The defendant Shockley failed to appear according to the conditions of this said recognizance and made default, whereupon the recognizance was order forfeited and a scire facias directed to issue against him and his said surety. The defendant Lively was duly served but Shockley could not be found. At the return term the proceeding was dismissed as to Shock*357ley and a trial had which resulted in a judgment for $500, the penalty of the recognizance. Defendant Lively filed motions for new trial and in arrest, which were heard and overruled and he appealed to this court. No hill of exceptions was filed by him and the cause must be determined upon the record proper. Defendant is not represented in this court by counsel and no brief has been filed in his behalf. We discover no error in the record proper and as this recognizance was given in a felony case this court has jurisdiction thereof, notwithstanding the penalty of the recognizance is less than $4,500.
The judgment must be and is affirmed.
All of this division concur.